                  Case 1:20-cv-00837-CJN Document 5 Filed 04/03/20 Page 1 of 1
Rev. /201



                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA


NATIONAL VETERANS AFFAIRS
COUNCIL

                     Plaintiff
                                                         Civil No.                  20-837        (CJN)
               vs.
FEDERAL SERVICE IMPASSES PANEL, et al                   Category C



                         Defendant




                                     REASSIGNMENT OF CIVIL CASE

      The above-entitled case was reassigned on     4/3/2020         from Judge Richard J. Leon

to Judge Carl J. Nichols                                by direction of the Calendar Committee.



                                   (Case Not Related)


                                                                  JUDGE ELLEN S. HUVELLE
                                                                  Chair, Calendar and Case
                                                                  Management Committee


cc:           Judge Richard J. Leon                                  & Courtroom Deputy
              Judge Carl J. Nichols                        & Courtroom Deputy
            Liaison, Calendar and Case Management Committee
